Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: page 11 lines 11-15, Specification states “The first optical receiver 102 is configured to receive an optical analog radio signal and to convert the optical analog radio signal into a corresponding electrical analog radio signal having a carrier frequency. The second optical receiver 104 is configured to receive an optical digital communication signal and to convert the optical digital communication signal into a corresponding electrical digital communication signal having a frequency spectrum”. 
However, in page 11 lines 16-22, it is stated “The first electrical filter apparatus 106 comprises a low-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal. The low-pass filter cut-off frequency is the 3 dB cut-off frequency. The first electrical filter apparatus is configured to receive the electrical digital communication signal and to apply the low-pass filter to the electrical digital communication signal. By low-pass filtering the electrical digital communication signal, frequencies higher than the cut-off frequency are removed so that these digital communication signal, not analog signals. Therefore, the first optical receiver 102 should receive an optical digital radio signal, not an analog signal. 
The paragraph “The first optical receiver 102 is configured to receive an optical analog radio signal and to convert the optical analog radio signal into a corresponding electrical analog radio signal having a carrier frequency. The second optical receiver 104 is configured to receive an optical digital communication signal and to convert the optical digital communication signal into a corresponding electrical digital communication signal having a frequency spectrum” should be changed to “The first optical receiver 102 is configured to receive an optical digital communication signal and to convert the optical digital communication signal into a corresponding electrical digital communication signal having a frequency spectrum. The second optical receiver 104 is configured to receive an optical analog radio signal and to convert the optical analog radio signal into a corresponding electrical analog radio signal having a carrier frequency”. 
Appropriate correction is required.

The abstract of the disclosure is objected to because based on the Figures and disclosure (see above), the Abstract should be changed to:
Communication signal multiplexing apparatus (100) comprising: a first optical receiver (102) configured to receive an optical digital communication signal and to convert it into a corresponding electrical digital communication signal having a frequency spectrum; a second optical receiver (104) configured to .
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-25, 27, 29-31, 33-35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi et al (US 2019/0036637) in view of Kim et al (US 2002/0003645) and Chan et al (US 2006/0067698).
1). With regard to claim 20, Giorgi et al discloses a communication signal multiplexing apparatus (Figure 3 etc.) comprising: 
a first receiver (301) configured to provide electrical analog radio signal having a carrier frequency ([0058]-[0059]); 
a second receiver (303) configured to provide electrical digital communication signal having a frequency spectrum ([0058]-[0059]); 
signal combining apparatus (305) configured to combine the electrical digital communication signal with the electrical analog radio signal to form a combined electrical signal (306); and 
an optical transmitter (307) configured to generate an optical communication signal carrying a representation of the combined electrical communication signal ([0061]).
But, Giorgi et al does not expressly disclose: the first receiver is an optical receiver configured to receive an optical analog radio signal and to convert the optical analog radio signal into a corresponding electrical analog radio signal; and the second receiver is an optical receiver configured to receive an optical digital communication signal and to convert the optical digital communication signal into a corresponding electrical digital communication signal; and a first electrical filter apparatus comprising a low-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal, wherein the first electrical filter apparatus is configured to 
Regarding receiving optical signals and converting the optical signals to electrical signals, however, how to generate the electrical signals is a system design choice or need; when an optical signal is coming from another source, it is obvious to one skilled in the art to use an optical-to-electrical converter to convert the optical signal before sending the signal to an optical transmitter. E.g., Kim et al discloses a system for transmitting RF signal over fiber, as shown in Figure 5, a signal combining apparatus (multiplexer 77) combines two electrical signals (80 and 78), in which an optical receiver (80) receives an optical signal (81) and converts the optical signal into a corresponding electrical signal (81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical receivers as taught by Kim et al to the system/method of Giorgi et al so that the system/method also can be used to receive analog/digital optical radio signals and then multiplex/transmit the converted signals, and the functions of the system/method are enhanced.
Regarding the low-pass filter, however, to use an electrical filter to isolate specific signal band is well known in the art. E.g., Chan et al discloses a system/method to transmit RF analog/digital signals, as shown in Figure 1, an electrical filter apparatus (e.g., 112) comprising a low-pass filter (112) having a cut-off frequency lower than the carrier frequency of the another electrical radio signal receives an electrical digital signals and analog signals into mixed electrical signals” ([0033]). That is, Chan et al teaches/discloses to apply the low-pass filter to the electrical digital communication signal, and then an optical transmitter is used to transmit the combined signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electrical filter as taught by Chan et al to the system/method of Giorgi et al and Kim et al so that a desired signal band can be obtained, and interference between different signal bands can be reduced, and noise can be reduced, and signal quality can be improved.
2). With regard to claim 23, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 21 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses wherein the analog radio signal is a 3rd Generation Partnership Project, 3GPP, communication signal having a carrier frequency of at least 1GHz (Giorgi: [0003], [0060] and [0073] etc.) and the digital communication signal is a Gigabit Ethernet, GbE, communication signal (Giorgi: [0051]-[0052] etc.).
3). With regard to claim 24, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 21 above. And the combination of Giorgi et al 
However, it is well known in the art that a cut-off frequency of a low-pass filter must be consistent with the transmitted signals; that is it is obvious to one skilled in the art that a low-pass filter having cut-off frequency of 1GHz should be used when the digital communication signal is a 1GbE communication signal, and a low-pass filter having cut-off frequency of >9GHz when the digital communication signal is a 10GbE communication signal.
4). With regard to claim 25, Giorgi et al discloses a communication signal demultiplexing apparatus (Figure 3) comprising: 
an optical receiver (309) configured to receive an optical communication signal carrying a representation of a combined electrical communication signal (via transmission line 308) and configured to convert the optical communication signal into the combined electrical communication signal (310), the combined electrical communication signal comprising an electrical digital communication signal having a frequency spectrum and an electrical analog radio signal having a carrier frequency (Figures 1-3, Abstract etc., [0052], [0058]-[0060] and [0073] etc.); 

Giorgi et al discloses that GbE signal receiver and SCM signal receiver process the two electrical signals (312/314). But, Giorgi et al does not expressly disclose a second electrical filter apparatus comprising a low-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal, wherein the second electrical filter apparatus is configured to receive a first part of the combined electrical communication signal and to apply the low-pass filter to the combined electrical communication signal to obtain the electrical digital communication signal; a first optical transmitter configured to convert the electrical digital communication signal into a corresponding optical digital communication signal; and a second optical transmitter configured to receive a second part of the combined electrical communication signal and to convert said second part into a corresponding optical communication signal.
Regarding the optical transmitters configured to receive the first/second parts of the combined electrical communication signal and to convert the first/second parts into corresponding optical communication signals, however, how to process/send the received signals is a system design choice or need; when an optical signal is needed to be sent to another destination, it is obvious to one skilled in the art to use an electrical-to-optical converter to convert the electrical signals before sending the signal to an optical receiver. E.g., Kim et al discloses a system for transmitting RF signal over fiber, as shown in Figure 5, am optical receiver (62) receives an optical signal, a signal splitter (84) power split combined electrical signal into first (92) and second (69) signals, and an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical receivers as taught by Kim et al to the system/method of Giorgi et al so that the system/method also can be used to separate analog/digital radio signals, and optical transmitters are used to transmit the communication signals to desired receivers, and the functions of the system/method are enhanced.
Regarding the low-pass filter, however, to use an electrical filter to isolate specific signal band is well known in the art. E.g., Chan et al discloses a system/method to transmit RF analog/digital signals, as shown in Figure 1, an electrical filter apparatus (e.g., 232) comprising a low-pass filter (232) having a cut-off frequency lower than the carrier frequency of the another electrical radio signal receives an electrical communication signal (via 231) from splitter 22 (111) and apply the low-pass filter to the electrical digital communication signal; and “a power combiner 13 to combine separated digital signals and analog signals into mixed electrical signals” ([0033]) and “power divider 22 which is identical to that of the transmitting part yet is reversely used, the mixed electrical signals are divided up to be transmitted in two paths; and, one path is to transmit digital signals, and the other one, analog signals” ([0034]). That is, Chan et al teaches/discloses to apply the low-pass filter to the electrical digital communication signal, and then an optical transmitter is used to transmit the split signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electrical filter as taught by Chan et al 
5). With regard to claim 27, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 25 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses the communication signal demultiplexing apparatus as claimed in claim 25, further comprising third electrical filter apparatus (e.g., 242 in Figure 1 of Chan) comprising a high-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal (Figure 1), wherein the third electrical filter apparatus is configured to receive said second part of the combined electrical digital communication signal and to apply the high-pass filter to said second part of the combined electrical digital communication signal to obtain the electrical analog radio signal, and wherein the second optical transmitter is configured to receive the electrical analog radio signal and to convert the electrical analog radio signal into a corresponding optical analog radio signal (the combination of Giorgi et al and Kim et al and Chan et al teaches/suggests that an optical transmitter can be used to transmit the electrical analog radio signal).
6). With regard to claim 29, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 20 above. And the combination of Giorgi et al and Kim et al and Chan et al further disclosesa  communication network node comprising the communication signal multiplexing apparatus of claim 20 (Giorgi: “the present invention there is provided a method in a node of a telecommunication network”, [0006], [0039] etc.).

8). With regard to claim 31, Giorgi et al discloses a method of multiplexing communication signals (Figure 3), the method comprising: 
receiving an electrical analog radio signal (via receiver 301, Figure 3) having a carrier frequency ([0058]-[0059]); 
receiving an electrical digital communication signal (via receiver 303) having a frequency spectrum ([0058]-[0059]); 
combining (by combiner 305) the electrical digital communication signal with the electrical analog radio signal to form a combined electrical signal; and 
generating an optical communication signal (via optical transmitter 307) carrying a representation of the combined electrical communication signal.
But, Giorgi et al does not expressly disclose: receiving optical analog/digital communication signals and converting the optical analog digital communication signals into a corresponding electrical analog/digital communication signals; low-pass filtering the electrical digital communication signal with a low-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal; combining the low-pass filtered electrical digital communication signal with the electrical analog radio signal to form a combined electrical signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical receivers as taught by Kim et al to the system/method of Giorgi et al so that the system/method also can be used to receive analog/digital optical radio signals and then multiplex/transmit the converted signals, and the functions of the system/method are enhanced.
Regarding the low-pass filter, however, to use an electrical filter to isolate specific signal band is well known in the art. E.g., Chan et al discloses a system/method to transmit RF analog/digital signals, as shown in Figure 1, an electrical filter apparatus (e.g., 112) comprising a low-pass filter (112) having a cut-off frequency lower than the carrier frequency of the another electrical radio signal receives an electrical communication signal from source (111) and apply the low-pass filter to the electrical digital communication signal; and a signal combining apparatus (113) configured to combine the low-pass filtered electrical communication signal with another electrical radio signal to form a combined electrical signal, and an optical transmitter (15) digital signals and analog signals into mixed electrical signals” ([0033]). That is, Chan et al teaches/discloses to apply the low-pass filter to the electrical digital communication signal, and then an optical transmitter is used to transmit the combined signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electrical filter as taught by Chan et al to the system/method of Giorgi et al and Kim et al so that a desired signal band can be obtained, and interference between different signal bands can be reduced, and noise can be reduced, and signal quality can be improved.
9). With regard to claim 33, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 31 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses wherein the analog radio signal is Third Generation Partnership Project (3GPP) communication signal having a carrier frequency of at least 1GHz (Giorgi: [0003], [0060] and [0073] etc.) and the digital communication signal is a Gigabit Ethernet, GbE, communication signal (Giorgi: [0051]-[0052] etc.).
10). With regard to claim 34, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 31 above. And the combination of Giorgi et al and Kim et al and Chan et al further discloses wherein the digital communication signal is one of a 1GbE communication signal and a 10GbE communication signal (Giorgi: [0052] etc.). But, Giorgi et al and Kim et al and Chan et al do not expressly disclose 
However, it is well known in the art that a cut-off frequency of a low-pass filter must be consistent with the transmitted signals; that is it is obvious to one skilled in the art that a low-pass filter having cut-off frequency of 1GHz should be used when the digital communication signal is a 1GbE communication signal, and a low-pass filter having cut-off frequency of >9GHz when the digital communication signal is a 10GbE communication signal.
11). With regard to claim 35, Giorgi et al discloses a method of demultiplexing communication signals (Figure 3), the method comprising: 
receiving an optical communication signal (via optical receiver 309) carrying a representation of a combined electrical communication signal (from transmission line 308) and converting the optical communication signal into the combined electrical communication signal (310), the combined electrical communication signal comprising an electrical digital communication signal having a frequency spectrum and an electrical analog radio signal having a carrier frequency (Figures 1-3, Abstract etc., [0052], [0058]-[0060] and [0073] etc.); 
power splitting (via splitter 311) the combined electrical communication signal into first (312) and second parts (314).

Regarding converting the electrical analog/digital communication signals into corresponding optical analog/digital communication signals, however, how to process/send the received signals is a system design choice or need; when an optical signal is needed to be sent to another destination, it is obvious to one skilled in the art to use an electrical-to-optical converter to convert the electrical signals before sending the signal to an optical receiver. E.g., Kim et al discloses a system for transmitting RF signal over fiber, as shown in Figure 5, am optical receiver (62) receives an optical signal, a signal splitter (84) power split combined electrical signal into first (92) and second (69) signals, and an optical transmitter (70) converts the electrical communication signal (92) into a corresponding optical communication signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use optical receivers as taught by Kim et al to the system/method of Giorgi et al so that the system/method also can be used to separate analog/digital radio signals, and optical transmitters are used to transmit the 
Regarding the low-pass filter, however, to use an electrical filter to isolate specific signal band is well known in the art. E.g., Chan et al discloses a system/method to transmit RF analog/digital signals, as shown in Figure 1, an electrical filter apparatus (e.g., 232) comprising a low-pass filter (232) having a cut-off frequency lower than the carrier frequency of the another electrical radio signal receives an electrical communication signal (via 231) from splitter 22 (111) and apply the low-pass filter to the electrical digital communication signal; and “a power combiner 13 to combine separated digital signals and analog signals into mixed electrical signals” ([0033]) and “power divider 22 which is identical to that of the transmitting part yet is reversely used, the mixed electrical signals are divided up to be transmitted in two paths; and, one path is to transmit digital signals, and the other one, analog signals” ([0034]). That is, Chan et al teaches/discloses to apply the low-pass filter to the electrical digital communication signal, and then an optical transmitter is used to transmit the split signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electrical filter as taught by Chan et al to the system/method of Giorgi et al and Kim et al so that a desired signal band can be obtained, and interference between different signal bands can be reduced, and noise can be reduced, and signal quality can be improved.
12). With regard to claim 36, Giorgi et al and Kim et al and Chan et al disclose all of the subject matter as applied to claim 35 above. And the combination of Giorgi et al 
high-pass filtering (e.g., via high-pass filter 242 in Figure 1 of Chan) said second part of the electrical digital communication signal with a high-pass filter having a cut-off frequency lower than the carrier frequency of the electrical analog radio signal, to obtain the electrical analog radio signal (Figure 1); and 
converting the electrical analog radio signal into a corresponding optical analog radio signal (the combination of Giorgi et al and Kim et al and Chan et al teaches/suggests that an optical transmitter can be used to transmit the electrical analog radio signal).

Allowable Subject Matter
Claims 21, 22, 26, 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11218222 B1
US 20200076469 A1
US 20180316457 A1
US 9596048 B2

US 20140064726 A1
US 20130170840 A1
US 20130028610 A1
US 20100196010 A1
US 20100150557 A1
US 20100142949 A1
WO 2006136811 A1
US 20040141747 A1
US 6433906 B1
US 20010026389 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        February 19, 2022